 
 
II 
110th CONGRESS 1st Session 
S. 1013 
IN THE SENATE OF THE UNITED STATES 
 
March 28, 2007 
Mr. Harkin (for himself, Mr. Dodd, Mr. Durbin, Mr. Lautenberg, Mr. Leahy, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend title XIX of the Social Security Act to encourage States to provide pregnant women enrolled in the Medicaid program with access to comprehensive tobacco cessation services. 
 
 
1.Short titleThis Act may be cited as the Smoke Free Mothers and Babies Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)At least 1 out of every 10 pregnant women in the United States smokes, which accounts for over 500,000 births per year. 
(2)Tobacco use during pregnancy causes serious harm to the fetus. Fetal mortality rates are 35 percent higher among pregnant women who smoke than among nonsmokers and the Surgeon General reports that a pregnant woman who smokes is 1.5 to 3.5 times more likely than a nonsmoker to have a low birth weight baby. 
(3)Studies have found that smoking and exposure to secondhand smoke among pregnant women is a major cause of miscarriage, stillbirths, and sudden infant death syndrome (SIDS). 
(4)Preventing just 1 smoking-related low birth weight baby can save more than $40,000 in health care expenditures. 
(5)For every $1 spent on smoking cessation for pregnant women, an estimated $3 in neonatal intensive care costs could be avoided. 
(6)Such expenditures have a disproportionate impact on Medicaid, with estimates indicating that pregnant women on Medicaid are 2.5 times more likely to smoke than pregnant women not on Medicaid. Smoking-attributable neonatal health care costs are estimated to be $1,400,000,000 to $2,000,000,000 annually, and such costs for Medicaid total almost $228,000,000, that is, approximately, $738 per pregnant smoker. 
(7)States this year will collect $21,300,000,000 from the Master Settlement Agreement of November 23, 1998, between participating tobacco manufacturers and Attorneys General of 46 States, the District of Columbia, the Commonwealth of Puerto Rico, and 4 territories of the United States, other settlement agreements between companies within the tobacco industry and the States of Mississippi, Florida, Texas, and Minnesota, and tobacco taxes (an increase from $20,000,000,000 in fiscal year 2005). States are spending only 2.6 percent of their tobacco revenue on tobacco prevention and cessation. 
(8)Evidence shows that the cuts States have made in tobacco prevention funding since 2002 have slowed or possibly stalled recent declines in youth smoking, putting further progress at risk. 
3.Promoting cessation of tobacco use by pregnant women under the medicaid program 
(a)Requiring coverage of counseling and pharmacotherapy for cessation of tobacco use by pregnant womenSection 1905 of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended— 
(1)in subsection (a)(4)— 
(A)by striking and before (C); and 
(B)by inserting before the semicolon at the end the following new subparagraph: ; and (D) counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in subsection (y)); and 
(2)by adding at the end the following: 
 
(y)
(1)For purposes of this title, the term counseling and pharmacotherapy for cessation of tobacco use by pregnant women means diagnostic, therapy, and counseling services and pharmacotherapy (including the coverage of prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration) for cessation of tobacco use by pregnant women who use tobacco products or who are being treated for tobacco use that is furnished— 
(A)by or under the supervision of a physician; or 
(B)by any other health care professional who— 
(i)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and 
(ii)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose. 
(2)Subject to paragraph (3), such term is limited to— 
(A)services recommended with respect to pregnant women in Treating Tobacco Use and Dependence: A Clinical Practice Guideline, published by the Public Health Service in June 2000, or any subsequent modification of such Guideline; and 
(B)such other services that the Secretary recognizes to be effective for cessation of tobacco use by pregnant women. 
(3)Such term shall not include coverage for drugs or biologicals that are not otherwise covered under this title. . 
(b)Exception from optional restriction under medicaid prescription drug coverageSection 1927(d)(2) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)) is amended— 
(1)in subparagraph (E), by inserting before the period at the end the following: , except in the case of pregnant women when recommended in accordance with the Guideline referred to in section 1905(y)(2)(A); and 
(2)in subparagraph (G), by inserting before the period at the end the following: , except, in the case of pregnant women when recommended in accordance with the Guideline referred to in section 1905(y)(2)(A), agents approved by the Food and Drug Administration for purposes of promoting, and when used to promote, tobacco cessation. 
(c)Removal of Cost-Sharing for counseling and pharmacotherapy for cessation of tobacco use by pregnant women 
(1)General cost sharing limitationsSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended in each of subsections (a)(2)(B) and (b)(2)(B) by inserting , and counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in section 1905(y)) and covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting, and when used to promote, tobacco cessation by pregnant women in accordance with the Guideline referred to in section 1905(y)(2)(A) after complicate the pregnancy. 
(2)Application to alternative cost sharingSection 1916A(b)(3)(B)(iii) of such Act (42 U.S.C. 1396o–1(b)(3)(B)(iii)) is amended by inserting , and counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in section 1905(y))  after complicate the pregnancy. 
(d)Increased FMAP for Tobacco Cessation Counseling Services and MedicationsThe first sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting the following before the period: , and medical assistance provided for counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in subsection (y)) and for covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting, and when used to promote, tobacco cessation by pregnant women in accordance with the Guideline referred to in subsection (y)(2)(A). 
(e)Effective dateThe amendments made by this section shall apply to services furnished on or after the first fiscal year quarter that begins after the date of enactment of this Act. 
 
